Citation Nr: 1526396	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  06-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bee sting allergy. 

(The issues of higher initial ratings for bone spurs of the right foot and PTSD with major depression, and an earlier effective PTSD with major depression; and higher initial ratings for degenerative joint disease of the right and left knees, and bone spurs of the left foot; increased ratings for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; and earlier effective dates for degenerative joint disease of the right and left knees, chronic fatigue syndrome, fibromyalgia, and sleep apnea will be addressed in respective separate decisions.) will be addressed in respective separate decisions.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In an April 2009 decision, the Board denied, in pertinent part, service connection for a bee sting allergy. The April 2009 Board denial was vacated and remanded to the Board by an Order of the Court of Appeals for Veterans Claims (Court) in September 2010 based on a Joint Motion For Partial Remand (Joint Motion). In June 2011, the Board remanded that issue to the RO for further development in accordance with the Joint Motion. 


FINDING OF FACT

In December 2014, prior to the promulgation of a decision regarding the issue of service connection for a bee sting allergy, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal to reopen service connection for a bee sting allergy is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in December 2014, the Veteran withdrew the appeal regarding the issue of service connection for a bee sting allergy. 38 C.F.R. 
§ 20.204. Accordingly, the appeal regarding that issue is dismissed.


ORDER

The issue of service connection for a bee sting allergy is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


